Motion Granted and Abatement Order filed September 25, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00806-CV
                                    ____________

      PROVIDENCE HOSPITAL OF NORTH HOUSTON, LLC D/B/A
               PROVIDENCE HOSPITAL, Appellant

                                          V.

                        CITALI RODRIGUEZ, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-21637

                             ABATEMENT ORDER

      Appellant filed an unopposed motion to abate the appeal on the ground that
the parties have settled the case in principle and need time to finalize the agreement.
The motion is GRANTED.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until November 30, 2018. The appeal will be reinstated on this court’s
active docket after that time, or when a motion to dismiss the appeal or other
dispositive motion is filed, whichever is earlier. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.

                                  PER CURIAM